RUSSELL PENNOCK AND ANTOINETTE PENNOCK, IN THEIR INDIVIDUAL CAPACITIES AND ON BEHALF OF THE ESTATE OF DANIEL PENNOCK, Petitioners
v.
RICHARD V. LENZI AND CARMINE D. LENZI, IN THEIR INDIVIDUAL CAPACITIES AND D/B/A RIDGE CREST FARMS, MELVIN C. GELSINGER, GALE GELSINGER, ESTHER GELSINGER, CLARENCE D. GELSINGER, RETTEW ASSOCIATES, INC., BERKS COUNTY CONSERVATION DISTRICT AND THE COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF ENVIRONMENTAL PROTECTION, Respondents.
Supreme Court of Pennsylvania, Middle District.
April 19, 2006.

ORDER
PER CURIAM.
AND NOW, this 19th day of April, 2006, the Petition for Allowance of Appeal is hereby DENIED.